UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6728


BRUCE DUNCAN,

                Plaintiff - Appellant,

          v.

OFFICER C. MCKENZIE; LT. B. WILT; WEXFORD HEALTH SOURCES,
INC.; WARDEN B. SHEARIN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:15-cv-00736-GLR)


Submitted:   October 26, 2016             Decided:   November 2, 2016


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bruce Duncan, Appellant Pro Se.     Ankush Nayar, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Adam Dean
Michel, Carolyn Israel Stein, BONNER, KIERNAN, TREBACH &
CROCIATA, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bruce Duncan appeals the district court’s order granting

defendants’ motions for summary judgment and denying relief on

his 42 U.S.C. § 1983 (2012) complaint.             We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.              Duncan v. McKenzie,

No. 1:15-cv-00736-GLR (D. Md. filed Apr. 20, 2016, and entered

Apr. 21, 2016).         We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2